DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second surface facing the first surface…”an elastic member placed on the second surface”; it is unclear and confusing how the second surface faces the first surface while allowing the elastic member to be placed on the second surface. As currently recited, it appears that the elastic member is placed inside the substrate. Figure 5B of the applicants drawings shows the first and second surfaces to be the exterior surfaces which are facing in opposite directions. Clarification is respectfully requested.
Claim 1 recites “device body side” in line 7. It is unclear if this is the same as device body recited in line 2 or not. LAB.
Dependent claims 2-8, 10-11 are rejected for inheriting the same deficiency.
Claim 9 recites “in a state where in a surface of the elastic member”; it is unclear and confusing what the “state is” and whether it is the physical or the chemical state of the material.
Claim 9 recites “in a surface of the elastic member…including a first surface and a second surface…the second surface is in contact with the elastic member”; it is unclear and confusing how the second surface of the elastic member is facing the elastic member or is it a second elastic member.
Claim 9 recites “applying the Ultraviolet light …. via the elastic member”; it is unclear and confusing how the elastic member is able to generate ultraviolet light. 
Claim 10 recites the limitation “an attachment for use in the ultraviolet irradiation device”; it is unclear and confusing what the attachment is attached to and whether it connects the components of the device or the device itself to the target location or another device.
Claim 11 recites “an elastic member” in line 1. It is unclear whether this is the same elastic member as in claim 1 or not. LAB.
Claim 11 recites “an elastic member for use in the ultraviolet irradiation device”; it is unclear whether the elastic member is being positively recited or not, and if it is, what the purpose of the elastic member is and how it is “used” by the device and what is the purpose/function of this elastic member.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Number JP2008253337A granted to Yoshinao et al. (hereinafter “Yoshinao” – on IDS) in view of US Pat Pub No. 20160129279A1 granted to Ferolito.
Regarding claim 1, Yoshinao discloses an irradiation device (e.g. para 0001, “a medical light-emitting device…emitting near ultraviolet irradiation”) comprising: a device body (e.g. device 1a) configured to emit [near] ultraviolet light (e.g. para 0036 “a near-ultraviolet light emitting unit 4a”) from a light emitting portion (e.g. fig. 1c); a substrate disposed at the light emitting portion, exhibiting transparency to the ultraviolet light (e.g. para 0036 “a synthetic resin sheet 2 having a colorless, transparent, transparent, or substantially transparent quadrangular shape and a thickness”), and including a first surface and a second surface facing the first surface (e.g. fig. 1c, sides of the sheet 2); and an elastic member placed on the second surface of the substrate opposite to the first surface located on the device body side (e.g. para 0036 “jelly layer 8), and formed of a material having transparency to the ultraviolet light (e.g. para 0034 “a jelly layer having light permeability) although, Yoshino discloses irradiating a near ultraviolet light, it fails to explicitly disclose irradiating ultraviolet light. 
Ferolito teaches a similar device to provide therapeutic irradiation of skin having variable irradiation, including ultraviolet light (e.g. para 0004, or 0067, claim 71) which would it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Yoshinao with the teachings of Ferolito to include ultraviolet light which would provide the predictable result of providing  healing of wounds, reduction of scars, stimulation of vitamin D synthesis, reduction of inflammation, regulation of immune response, resolution of pigmentation issues, and abatement of seasonal depression).

Regarding claim 2, Yoshinao as modified by Ferolito (hereinafter “modified “Yahino”) renders the ultraviolet irradiation device according to claim 1 obvious as recited hereinabove, Yoshinao discloses using an adhesive layer to removably (e.g. para 0044) attach the elastic member to the device which would allow the elastic member (referred to as jelly 8) to be replaced as desired (e.g. para 0044) while Ferolito teaches having an attachment formed of a frame-shaped member (e.g. fig. 5B, adhesive ring 1008) including an opening region (e.g. fig. 5b, aperture/opening 1007), wherein the elastic member is fitted into the opening region (e.g. para 0050, patch being the elastic member, fitted into 1007 as shown in fig. 5b), and an outer peripheral portion of the elastic member is fixed to the device body via the attachment (e.g. fig 5b, showing ring 1008 would attach to cover 1001 which is considered to be the device)

Regarding claim 3, modified Yoshinao renders the ultraviolet irradiation device according to claim 2 obvious as recited hereinabove, Yoshinao discloses wherein the elastic 

Regarding claim 4, modified Yoshinao renders the ultraviolet irradiation device according to claim 3 obvious as recited hereinabove, Ferolito teaches wherein the elastic member has a step portion formed at a position between the first surface and the second surface (e.g. fig. 5b), and when the frame-shaped member of the attachment comes into contact with the step portion, the elastic member is fitted into the opening region (e.g. fig. 5b, it is noted that even if fig 5B is considered not to show the step portion, a step portion, or a lip is known to be used to provide better connection between two components as described above).


Regarding claim 9, Yoshinao discloses an irradiation method (e.g. para 0001, “a medical light-emitting device”, method of using the device) comprising: placing an elastic member (e.g. para 0036 “jelly layer 8), for a surface of an irradiation target region (e.g. fig 1C); and in a state where in a surface of the elastic member, which is opposite to the irradiation target region, in a substrate exhibiting transparency to ultraviolet light (e.g. para 0034 “a jelly layer having light permeability) and including a first surface and a second surface facing the first surface , the second surface is in contact with the elastic member (e.g. fig. 1c, sides of the sheet 2), applying the ultraviolet light to the first surface and the second surface of the substrate and the fails to explicitly disclose irradiating ultraviolet light. 
Ferolito teaches a similar device to provide therapeutic irradiation of skin having variable irradiation, including ultraviolet (e.g. para 0004, or 0067, claim 71) which would provide the predictable result of providing various treatments as detailed in paragraph 0002. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Yoshinao with the teachings of Ferolito to provide ultraviolet irradiation which would provide the predictable result of providing various treatments.

Regarding claim 10, modified Yoshino discloses an attachment for use in the ultraviolet irradiation device according to claim 2 (e.g. fig. 5b).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over modified Yoshinao as applied to claims 1-4 and 9-10 above, and further in view of Japanese Patent Number JP2017049092A granted to Toshio (on IDS).
Regarding claim 5, modified Yoshinao renders the ultraviolet irradiation device according to claim 1 obvious as recited hereinabove, Yoshinao recites adjusting the width / length / size of the sheet body 2 (e.g. para 0054) but fails to explicitly disclose wherein the elastic member has a thickness of 3 mm to 10 mm. Even though it is noted that [w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), Toshio recites a similar device having a flexible light transmitting it would have been obvious to one of ordinary skill in the art at the time to modify the modified Yoshinao with the teachings of Toshio to provide a thickness that provides the predictable result of facilitating treatment while protecting the device from damage when pressed against a working position. 

Regarding claim 6, modified Yoshinao as further renders the ultraviolet irradiation device according to claim 1, obvious as recited hereinabove, Yoshinao discloses wherein the device body includes an ultraviolet light source (e.g. “light emission unit 4a”).

Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over modified Yoshinao as applied to claims 1-4 and 9-10 above, and further in view of Japanese Patent Number JP2013213133A granted to Tomoharu et al. (hereinafter “Tomoharu” – on IDS).
Regarding claim 7, modified Yoshinao renders the ultraviolet irradiation device according to claim 1, but fails to disclose wherein the elastic member comprises an organic-inorganic hybrid composition (X), and the organic-inorganic hybrid composition (X) has no phenyl group in its molecule, has only a methyl group in its side chain, and has a skeleton composed of dimethylpolysiloxane having a hydroxy terminal.
Tomoharu teaches a similar LED device having a heat resistance which emits ultraviolet rays from the LED device. The device includes a sealing material for an LED element which It would have been obvious to one of ordinary skill in the art at the time to modify the modified Yoshinao with the teachings of Tomoharu to provide a sealing material to the device to provide heat resistance and capture the predictable result of preventing damage to the soft tissue from the heat generated by the device. 

Regarding claim 8, modified Yoshinao as further modified by Tomoharu renders the ultraviolet irradiation device according to claim 7 obvious as recited hereinabove, Tomoharu wherein the organic-inorganic hybrid composition (X) is a product formed by dehydration-condensation of the dimethylpolysiloxane (A), aluminum alkoxide (B), and silicon alkoxide (C) (e.g. specification, abstract “A sealing material for an LED element contains hydroxy-terminated dimethylpolysiloxane (A), aluminum alkoxide (B), and silicon alkoxide (excluding epoxy-group-contained material) (C), and comprises an organic-inorganic hybrid composition (X) produced by a dehydration condensation reaction. The ratio between the number of hydroxy groups (Af) of hydroxy-terminated dimethylpolysiloxane in the organic-inorganic hybrid composition and the number of alkoxy groups (Bf) of aluminum alkoxide ranges from 1:0.025 to 1:1.3, and the 

Regarding claim 11, modified Yoshinao as further modified by Tomoharu renders the ultraviolet irradiation device according to claim 7 obvious as recited hereinabove, Yoshinao discloses having an elastic member for use in the ultraviolet irradiation device according to claim 7 (e.g. para 0036 “jelly layer 8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792